Filed Pursuant to Rule 497(e) 1933 Act File No. 033-12213 1940 Act File No. 811-05037 HODGES FUND Retail Class – Ticker: HDPMX Institutional Class – Ticker: HDPIX HODGES SMALL CAP FUND Retail Class – Ticker: HDPSX Institutional Class – Ticker: HDSIX HODGES SMALL INTRINSIC VALUE FUND Retail Class – Ticker: HDSVX HODGES SMALL-MID CAP FUND Retail Class – Ticker: HDSMX HODGES PURE CONTRARIAN FUND Retail Class – Ticker: HDPCX HODGES BLUE CHIP 25 FUND Retail Class – Ticker: HDPBX HODGES EQUITY INCOME FUND Retail Class – Ticker: HDPEX Supplement dated February 3, 2015 to the Prospectus and Statement of Additional Information dated July 29, 2014 The Hodges Funds regret to inform its shareholders that Don Hodges has passed away at the age of 80, and therefore, no longer serves on the team of portfolio managers for its series: Hodges Fund; Hodges Small Cap Fund; Small-Mid Cap Fund; Pure Contrarian; Blue Chip; and Equity Income Fund. Eric Marshall will join Craig Hodges as co-portfolio manager to the Hodges Fund. Please retain this Supplement with the Prospectus and Statement of Additional Information.
